DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 01/20/2022 are acknowledged and entered.

Claims 1-20 were pending.  In the amendment as filed, applicants have amended claim 16; and cancelled claims 19 and 20.  No claims have been added.  Therefore, claims 1-18 are currently pending. 

Accordingly, claims 1-18 are under consideration in this Office Action.

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejections of claims 16-20 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in view of applicant’s amendments of claim 16 and/or cancellation of claims 19 and 20 thereto. 

The rejections of claim 20 under 35 U.S.C. 112(d) or 35 USC 112 (pre-AIA ), 4th paragraph, as being improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn in light of applicant’s cancellation of claims 19 and 20 thereto. 

The rejection of claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Pergolizzi et al. (US 9,421,191 B2) has been withdrawn in view of applicant’s cancellation of claims 19 and 20 thereto.

The statutory rejection of claim 19 over claim 19 of U.S. Patent No. 10,729,645 has been withdrawn in light of applicant’s cancellation of claim 19.

Maintained Rejection(s)
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of prior U.S. Patent No. 10,729,645 B2. This is a statutory double patenting rejection.

Response to Arguments
Applicant’s arguments directed to the above statutory double patenting rejection for claims 1-15 were considered but they are not persuasive for the following reasons.
[1] Applicant asserts that “It is respectfully submitted that the changes made to independent claim 1 overcomes the rejection with respect to claims 1-15. It is further respectfully noted that claim 19 has been canceled without prejudice.
Accordingly, it is respectfully submitted that the Examiner’s rejection for statutory double patenting has been overcome and should be removed.”
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that instant claims 1-15 are claiming the same invention as that of claims 1-15 of prior U.S. Patent No. 10,729,645 B2.  Claim 1 has not been amended as indicated by applicant for (a) claim 1 as filed on 01/20/2022 is identical to claim 1 as filed on 07/10/2020; and (b) in the amendment as filed on 01/20/2022, claim 1 does not contain any  markings to indicate the changes that have been made relative to the immediate prior version (see MPEP § 714(II)(C)(b)).
Therefore, the statutory double patenting rejection for claims 1-15 is maintained.

Allowable Subject Matter
Claims 16-18 are allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
February 28, 2022